Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Response to Amendments: Election/Restriction
Applicants request for the rejoinder of claims 2 and 3 is noted and the claims are hereby rejoined as they have now been amended to read upon the elected embodiment of Species 1 (Figs. 127-129).


Allowable Subject Matter
Claims 1-12, 13-17, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Girard et al (US 2011/0295363) discloses support frame (Figs. 11a-11c; [0021]-[0027]) comprising: a main body (10) formed by formed by a plurality of inner members (50a, 50b, 50c) forming an inner clover and a plurality of outer members (15a, 15b, 15c) forming an outer clover; gaps located between inner members of the plurality of inner members and outer members of the plurality of outer members (Figs. 11a-11c); wherein the plurality of inner members and the plurality of outer members are coupled together (coupled together at the point labeled as 11b, 17 in Fig. 11b), and the plurality of inner members are coupled together at a same radial distance from a center of the support frame as the plurality of outer members ([0278]; the prosthetic heart valve 100 is disclosed as being sewn into a cylindrical shape to attach to the main body 10, wherein it can be seen in Fig. 11B the main body is also cylindrical, the Examiner has further provided an annotated figure below with a dashed vertical line on the right side of the figure indicating the same radial distance); and wherein the inner clover is radially inside the outer clover, and the outer clover has a width larger than a width of the inner clover (as seen in the figure below, the outer clover formed by members 15a, 15b, 15c flares radially outward at each radiused head portion 20 and therefore has a larger width than the non-flared inner 
    PNG
    media_image1.png
    822
    923
    media_image1.png
    Greyscale

However, both the inner members and the outer members are coupled to the side of the crowns at the same circumferential position (see annotated figure below, wherein arrows ‘A’ indicate the coupling of the inner members and arrows ‘B’ indicate the coupling of the outer members).  The prior art of record does not disclose or fairly suggest either singly or combination the claimed support frame comprising, inter alia, the inner members being coupled near the center of the crowns while the outer members are coupled to the sides of the crown.   Therefore, in view of the prior art and .

    PNG
    media_image2.png
    1126
    1063
    media_image2.png
    Greyscale








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHERINE M SHI/Primary Examiner, Art Unit 3771